Citation Nr: 1640467	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for residuals of a right wrist fracture prior to August 5, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1982 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file is partially in a VA secure electronic processing system.  

In February 2011, the Veteran testified before a Veterans Law Judge.  A copy of that hearing transcript has been associated with the claims file.  Subsequently, that Judge retired.  In December 2014, the Board informed the appellant that he could have another hearing with a different Veterans Law Judge who would decide his appeal, however, the appellant responded that he did not want another hearing and to proceed with his appeal.  

In June 2011, the Board remanded this appeal to the RO for further development.  The Board then denied the issue in an April 2015 decision, as well as the issues of entitlement to a rating in excess of 10 percent for a right wrist fracture from August 5, 2011 and entitlement to a rating in excess of 10 percent for ventricular tachycardia.  The appellant appealed.

In June 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand and vacated the portion of the April 2015 Board decision that denied entitlement to a compensable rating for residuals of a right wrist fracture prior to August 5, 2011.  The remaining issues addressed in the April 2015 Board decision were not contested and remain undisturbed.


FINDING OF FACT

Prior to August 5, 2011, the Veteran's residuals of a right wrist fracture were manifested by a normal range of motion and no evidence of ankylosis, but were accompanied by pain.

CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for residuals of a right wrist fracture prior to August 5, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in August 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that another VA examination is in order.  The Veteran has been afforded a VA examination, and the report of that examination contains all findings needed to properly evaluate his disability.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

During a February 2011 hearing, a Veterans Law Judge explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Board is also satisfied as to substantial compliance with its June 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Relevant Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's right wrist disability was assigned a noncompensable rating prior to August 5, 2011.  Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  A limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  A limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  A 10 percent rating is the maximum schedular rating available under Diagnostic Code 5215.  38 C.F.R. § 4.71a.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 


Analysis

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a 10 percent, but no higher, evaluation for the period prior to August 5, 2011.

At a VA general medical examination in August 2008, the Veteran reported occasional complaints of pain in his right wrist.  At the examination, his right wrist was manifested by dorsiflexion to 70 degrees (normal) and palmar flexion to 80 degrees (normal) with no complaints of pain.  The treatment records in the claims file do not provide any evidence contrary to that obtained at the VA examination.  X-rays of the right wrist taken at the August 2008 VA examination showed prior fracture but did not document any arthritis.

Despite the absence of any documented arthritis or clinically measurable limitation of motion, the Board will allow a minimum 10 percent rating under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) due to the presence of actually painful motion.  In Burton, the Court wrote that 38 C.F.R. § 4.59 "can be applied beyond circumstances of pain associated only with arthritis."  Burton, 25 Vet. App. 1, 3; see also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").

The Board finds sufficient lay records demonstrating that the Veteran does have actually painful motion in his right wrist.  The Veteran is competent to give evidence about what he experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran testified in February 2011 that he has wrist pain that runs down his fingers, especially when the weather is poor.  The Veteran has submitted letters from family and friends supporting his assertions that he has painful motion in his right wrist.  In March 2009, the Veteran's wife wrote that the Veteran has limited motion and difficulty moving his wrist without pain.  A July 2016 letter from friend H.V. stated that the Veteran had pain in his wrist and hand prior to August 2011 that affected his ability to perform normal, everyday activities.  Friend J.V. wrote also wrote in July 2016 that the Veteran had problems with grasping and holding things since he returned from service in 2007.  A July 2016 letter from the Veteran's wife stated that the Veteran had reduced range of motion and shooting pain with motion in his wrist since before his retirement in 2007.

There is no evidence, however, that any rating higher than 10 percent prior to August 5, 2011 is warranted.  A 10 percent rating is the highest assignable rating under Diagnostic Code 5215, irrespective of whether the disability is affecting the major or minor wrist.  38 C.F.R. § 4.71a; see also Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The Board has considered the application of the remaining diagnostic codes in an effort to determine whether a higher rating may be warranted for the Veteran's right wrist disability, but finds none are raised by the medical evidence.  While higher ratings for wrist disabilities are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015), that provision requires the presence of ankylosis, which has not been diagnosed in this case.  The Veteran's ranges of motion in the right wrist demonstrate that he does not have ankylosis of the right wrist.  

Evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 is not appropriate, as the Veteran was not diagnosed with right wrist arthritis prior to 2011, and the 2008 X-rays were negative for evidence of arthritis.  Even if the Veteran had been found to have arthritis, this diagnostic code would not allow for any rating higher than 10 percent.

The Board recognizes the Veteran's lay statements of pain, and they are the basis for the allowance of a 10 percent rating.  However, assertions of pain alone do not warrant a rating any higher than 10 percent, as the minimum rating has now been assigned for right wrist joint impairment, and no higher rating may be awarded unless there is evidence of ankylosis.  38 C.F.R. §§ 4.40, 4.59; DeLuca, 8 Vet. App. at 202.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted at this time. 

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent prior to August 5, 2011.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a rating higher than 10 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial 10 percent rating, but no higher, for residuals of a right wrist fracture prior to August 5, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


